FILED
                            NOT FOR PUBLICATION                             JUN 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEVIN C. WATERS,                                 No. 07-56733

               Petitioner - Appellant,           D.C. No. CV-06-08006-ABC

  v.
                                                 MEMORANDUM *
J. T. MARSHALL, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                  Audrey B. Collins, Chief District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Kevin C. Waters appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Waters contends that prison officials violated his due process rights by

placing a criminal complaint, containing over 100 pages of drug related

documents, in his central file. This claim is not cognizable because Waters has

failed to show that the removal of the document from his file is likely to impact the

duration of his confinement. See Wilkinson v. Dotson, 544 U.S. 74, 81 (2005); see

also Ramirez v. Galaza, 334 F.3d 850, 858-59 (9th Cir. 2003).

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether the
inclusion of a criminal complaint in Waters’ central file violated due process.

                                          2                                       07-56733